1

2
                                 UNITED STATES DISTRICT COURT
3
                                        DISTRICT OF NEVADA
4
                                                   ***
5

6     ELOY PADILLA-SALDANA,                               Case No. 3:18-cv-00549-MMD-WGC

7                                    Petitioner,                          ORDER
             v.
8
      RENEE BAKER, et al.,
9
                                Respondents.
10

11          The Court directed Petitioner to show cause why this action should not be

12   dismissed as an unauthorized second or successive petition under 28 U.S.C. § 2244(b).

13   (ECF No. 6.) The Court then gave Petitioner additional time to make the showing of cause.

14   (ECF No. 8.) Petitioner has not filed a showing of cause within the allotted time. The Court

15   will dismiss this action without prejudice to any subsequently commenced action should

16   the Court of Appeals authorize a second or successive petition in No. 19-71305.

17          Reasonable jurists would not find the Court's determination to be debatable or

18   wrong, and the Court will not issue a certificate of appealability.

19          It therefore is ordered that this action is dismissed as an unauthorized second or

20   successive petition. The Clerk of the Court is directed to enter judgment accordingly and

21   close this action.

22          It further is ordered that a certificate of appealability will not issue.

23          DATED THIS 11th day of July 2019.

24

25                                                        MIRANDA M. DU
                                                          UNITED STATES DISTRICT JUDGE
26

27

28
